—Judgment, Supreme Court, Bronx County (John Collins, J.), rendered December 19, 1996, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. The totality of circumstances amply provided probable cause warranting the arrest of defendant. Notably, an identified citizen-eyewitness supplied the police with defendant’s unusual name and other information, and several anonymous callers supplied similar information. When the police spotted defendant, who confirmed that he was “Abdanis Cameron”, the police had probable cause to believe that the person they were arresting was the same person referred to by the eyewitness. We see no reason to disturb the court’s credibility determinations, which are supported by the record. Concur—Sullivan, J. P., Tom, Mazzarelli, Saxe and Friedman, JJ.